Order entered March 2, 2020




                                     In The
                            Court of Appeals
                     Fifth District of Texas at Dallas

                             No. 05-19-01152-CR
                             No. 05-19-01153-CR
                             No. 05-19-01154-CR
                             No. 05-19-01156-CR
                             No. 05-19-01157-CR

                      JOHNNY MONARREZ, Appellant

                                       V.

                      THE STATE OF TEXAS, Appellee

             On Appeal from the 292nd Judicial District Court
                          Dallas County, Texas
      Trial Court Cause Nos. F18-42334-V, F18-11034-V, F18-42333-V,
                       F19-00036-V & F18-42332-V

                                    ORDER

      On February 5, 2020, we ordered court reporter Peri Wood to file a

supplemental reporter’s record with true and correct copies of State’s Exhibits 5

and 6, DVDs of the store surveillance video camera. To date, Ms. Wood has not

complied.
         We ORDER court reporter Peri Wood to file a supplemental reporter’s

record containing true and correct viewable or playable copies of these exhibits

within TEN DAYS of the date of this order. Failure to do so will result in the

Court ordering Ms. Woods not to sit until the supplemental reporter’s record is

filed.


                                           /s/   ROBERT D. BURNS, III
                                                 CHIEF JUSTICE